Citation Nr: 1453542	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  07-36 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar disc disease.

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome of the right knee with limitation of extension.

4.  Entitlement to an evaluation in excess of 20 percent for right knee subluxation.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to December 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In February 2013, the RO issued a rating decision that granted a separate evaluation of 20 percent for the Veteran's for right knee subluxation.  The Veteran continues to seek a higher evaluation for her right knee disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim remains in controversy where less than the maximum available benefits are awarded).


REMAND

The Veteran is seeking higher evaluations for her service-connected lumbar disc disease and bilateral knee disabilities.  After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

In May 2014, the Veteran submitted statements indicating that her knee and lumbar spine disabilities had worsened.  As for her lumbar disc disease, the Veteran reported that it was now manifested by ankylosis of the entire spine.  She also submitted new private records, dated from February 2013 to May 2014, indicating that she had received a series of epidural steroid injections into her lumbar spine.  These treatment records were not considered by the RO at the time it issued its most recent supplemental statement of the case in April 2014.  See 38 U.S.C.A. § 19.31 (2014).

As for her knee disabilities, the Veteran indicated that she had been receiving ongoing treatment from the VA Medical Center in Newington, Connecticut.  She also submitted a March 2014 Request for Quotation indicating the she was in the process of obtaining a new right knee instability brace through VA.  Thus, additional VA treatment records are available and must be obtained. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Under these circumstances, the RO should obtain the Veteran's updated treatment records, and then schedule her for new examinations to determine the current severity of her service-connected lumbar spine and bilateral knee disabilities.  38 C.F.R. § 3.159(c)(4)(i) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional evidence, to include VA and non-VA medical providers who have treated her for her lumbar spine and bilateral knee disabilities since February 2013.  Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of her response, the RO must obtain copies of all of the Veteran's treatment records since October 2013 from the VA Medical Center in Newington, Connecticut.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and her representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and her representative must then be given an opportunity to respond.

2.  After completion of the foregoing, the Veteran must be afforded an examination to determine the current degree of severity of her service-connected lumbar disc disease.  All pertinent evidence must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner must be conducted, and their results must be included and discussed in the examination report.  The examiner must record all pertinent medical complaints, symptoms, and clinical 

findings, including range of motion, and comment on the functional limitations, if any, caused by the lumbar disc disease. 

The examiner must determine the range of motion of the Veteran's thoracolumbar spine in degrees, using a goniometer and noting by comparison the normal range of motion, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost. 

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the affected part, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected lumbar disc disease, the presence or absence of changes in condition of the skin indicative of disuse, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to lumbar disc disease.

The examiner must state whether any neurologic symptoms found are caused by the Veteran's service connected lumbar disc disease, or are due to other causes.  The examiner must also discuss any 

intervertebral disc syndrome found and/or incapacitating episodes due to intervertebral disc syndrome, if any.  Additionally, if intervertebral disc syndrome is present, the examiner must address whether this is part and parcel of the Veteran's lumbar disc disease, or alternatively is of independent origin.  If of independent origin, the examiner must address whether symptoms of intervertebral disc syndrome may be differentiated from those of the Veteran's service-connected lumbar disc disease.  In addition, the examiner must address the frequency and duration of any intervertebral disc syndrome found and/or incapacitating episodes in the past 12 months due to intervertebral disc syndrome, as established by prescriptions for bed rest for treatment of intervertebral disc syndrome.  Any radiculopathy present must also be addressed. 

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The Veteran must be afforded an examination to determine the current degree of severity of her service-

connected right and left knee disabilities.  All pertinent evidence must be made available to and reviewed by the examiner.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the Veteran's service-connected right and left knee disabilities.  For each knee, the examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability in either knee, and if so, whether it is slight, moderate, or severe.

All opinions provided must include a complete rationale. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to 

limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

5.  The Veteran must be notified that it is her responsibility to report for all scheduled examinations, and that the consequences for failure to report for an examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues on appeal must be readjudicated, with consideration of all evidence received since the April 2014 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




